DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claims 1-2 and cancelled claim 7; claims 4-5 remain withdrawn. Claims 1-6 and 8 are pending with claims 1-3, 6, and 8 being considered in the present Office action.
 
In light of the amendments to the claims, the 102 rejections over Kobayashi are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment. See the Response to Arguments section for more details.

Applicant’s arguments with respect to the 102/103 rejections over Imaji are not persuasive. This rejection is maintained. See the Response to Arguments section for more details.

Applicant’s arguments with respect to the 103 rejections are not persuasive; the 103 rejections over Imaji in view of Ono are maintained. Please see the Response to Arguments section for more details.

Response to Arguments
Applicant argues Kobayashi does not disclose, or suggest, the claimed average particle diameter, i.e., 1 µm to 9 µm. This argument is not persuasive. The comparative carbonaceous material 1 (see e.g., Table 1) has the claimed surface area (5.9 m2/g is between the claimed range of 0.5 m2/g to 100 m2/g), the claimed butanol true density (1.47 g/cm3 is between the claimed range of 1.35 g/cm3 (or 1.39 g/cm3) to 1.48 g/cm3), and the claimed helium true density (2.13 g/cm3 is between the claimed range of 1.35 g/cm3 to 2.20 g/cm3). The average particle diameter of comparative carbonaceous material 1 is 10.0 μm, which does not overlap with the range claimed but is close. Kobayashi further teaches the average particle diameter of carbonaceous materials is preferably between 2 µm to 50 µm, or 4 µm to 20 µm. Carbonaceous materials in this particle size range prevent the irreversible capacity from increasing because the surface area is sufficiently limited; further, the coating thickness is reduced, thereby improving input/output characteristics. See e.g., para. [0021]. It would be obvious to one having ordinary skill in the art the particle size is between 1 µm to 9 µm, as claimed, to prevent the irreversible capacity from increasing by limiting the surface area by controlling particle size. It would be obvious to one having ordinary skill in the art the particle size is between 1 µm to 9 µm because decreasing particle size reduces the coating thickness, thereby improving input/output characteristics.

With respect to the 102/103 rejection: Applicant argues Imaji does not disclose, or suggest, the claimed average particle diameter, i.e., 1 µm to 9 µm, because Imaji teaches the average particle diameter is 10 µm. This argument is not persuasive. Imaji average particle diameter of 7 μm. See Examples 1-3 of the instant disclosure (published para. [0046]-[0048], Table 1) and Reference Example 1 in para. [0186], and Table 1. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01. In light of the fact that the prior art (Imaji) teaches the same manipulation of 002 value) to that claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I.

With respect to the 103 rejection (Imaji in view of Ono): Imaji teaches a carbonaceous material for a sodium ion secondary battery negative electrode, see e.g., title, consisting of a carbonaceous material. The carbonaceous material has a BET specific surface area (SSA) between 0.5 m2/g and 100 m2/g, i.e., 1 m2/g to 10 m2/g, see e.g., paras. [0095]-[0096], and a SSA of 8.0 m2/g in Example 1 in Table 3 and 6.4 m2/g in Example 4 in Table 5. Imaji teaches a true density of the carbonaceous material, determined by the butanol method, from 1.35 m2/g to 1.53 g/cm3, i.e., 1.46 g/cm3 in Example 1 in Table 3 or 1.48 g/cm3 in Example 4 in Table 5, see e.g., paras. [0043], [0100]-[0103]. The true density by butanol taught by Imaji (i.e., 1.46 g/cm3 and 1.48 g/cm3) falls within the claimed range (i.e., 1.35 g/cm3 – 1.53 g/cm3, and 1.39 g/cm3 – 1.51 g/cm3). Example 4 in Table 5 is has an average particle diameter 10.8 micrometers while Comparative Example 1 is 13.3 μm. Imaji teaches an average particle diameter 

For the reasons detailed above Applicant’s arguments are not persuasive and the claims are rejected below. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2014034857 (of record), where Imaji et al. (EP 2892096, of record) is used as a translation, hereinafter Imaji.
Regarding Claims 1-3, 6, and 8, Imaji is concerned with obtaining a carbonaceous material (i.e., Reference Example 1, see e.g., Table 1, and para. [0186]), for use as a negative electrode in a non-aqueous electrolyte secondary battery (see e.g., title), from palm shells (which includes coconut shells, see e.g., para. [0028]) using the same procedure disclosed for Examples 1-3 by the instant disclosure. Both procedures include carbonizing at 500 °C crushed shells having a diameter of 2.360 mm to 0.850 mm (98 weight% of particles with diameter of 2.360 mm to 0.850 mm). To 100 g of the shell char, nitrogen gas containing 1 volume% hydrogen chloride gas was supplied at a flow amount of 10 L/min, and processed at 950 °C for 80 min. Thereafter, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01. In light of the fact that the prior art (Imaji) teaches the same manipulation of coconut shells as that disclosed in the instant disclosure, one skilled in the art would expect the product of Imaji includes identical/substantially identical physical properties (i.e., specific surface area, true density, H/C ratio, particle diameter, d002 value) to that claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014038494, of record, where Kobayashi et al. (US 2015/0171470, of record) is used as a translation, hereinafter Kobayashi.
Regarding Claims 1, and 2, Kobayashi teaches a negative electrode active material for a sodium ion secondary battery consisting of a carbonaceous material (i.e., comparative carbonaceous material 1, see e.g., para. [0105]) derived from coconut shells, see e.g., Table 1. The BET specific surface area of the carbonaceous material of comparative carbonaceous material 1 is between 0.5 m2/g to 100 m2/g, i.e., 5.9 m2/g. The true density by the butanol method of comparative carbonaceous material 1 is between 1.35 g/cm3 (or 1.39 g/cm3) to 1.48 g/cm3, i.e., 1.47 g/cm3. The true density by the helium method of comparative carbonaceous material 1 is between 1.35 g/cm3 to 2.20 g/cm3, i.e., 2.13 g/cm3. See Table 1. The average particle diameter of comparative carbonaceous material 1 is 10.0 μm, which is to the claimed range of 1 µm to 9 µm. Kobayashi teaches the average particle diameter of carbonaceous materials is preferably between 2 µm to 50 µm, or 4 µm to 20 µm. Carbonaceous materials in this particle size range prevent the irreversible capacity from increasing because the surface 
Regarding Claim 3, the comparative carbonaceous material 1 of Kobayashi has an H/C ratio of 0.02, thereby satisfying the claimed value of 0.05 or less, see e.g., Table 1.
Regarding Claim 6, the comparative carbonaceous material 1 of Kobayashi has a d002 value between 0.376 nm to 0.389 nm, a, i.e., 0.383 nm. See e.g., Table 1.
Regarding Claim 8, Kobayashi does not teaches Comparative carbonaceous material 1 is made of coffee beans. However, Kobayashi teaches the plant derived organic material is not limited and includes materials such as coffee beans and coconut shells. Coffee beans are particularly advantageous because industrially extracted coffee extraction residues are adequately pulverized and available in large quantity, see e.g., para. [0033]. It would be obvious to one having ordinary skill in the art that the plant derived organic material of comparative carbonaceous material 1 is coffee beans because industrially extracted coffee extraction residues are adequately pulverized and available in large quantity.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014034857 (of record), where Imaji et al. (EP 2892096, of record) is used as a translation, in view of Ono et al. (US 2014/006548, or record), hereinafter Imaji and Ono.
Regarding Claims 1, 2 and 8, Imaji teaches a carbonaceous material for a sodium ion secondary battery negative electrode, see e.g., title, consisting of a carbonaceous material. The carbonaceous material has a BET specific surface area (SSA) between 0.5 m2/g and 100 m2/g, i.e., 1 m2/g to 10 m2/g, see e.g., paras. [0095]-[0096], and a SSA of 8.0 m2/g in Example 1 in Table 3 and 6.4 m2/g in Example 4 in Table 5. Imaji teaches a true density of the carbonaceous material, determined by the butanol method, from 1.35 m2/g to 1.53 g/cm3, i.e., 1.46 g/cm3 in Example 1 in Table 3 or 1.48 g/cm3 in Example 4 in Table 5, see e.g., paras. [0043], [0100]-[0103]. The true density by butanol taught by Imaji (i.e., 1.46 g/cm3 and 1.48 g/cm3) falls within the claimed range (i.e., 1.35 g/cm3 – 1.48 g/cm3, and 1.39 g/cm3 – 1.48 g/cm3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.

Furthermore, Comparative Example 1 presents a negative electrode active material consisting of a carbonaceous material, obtained from a plant carbon source (palm shells), i.e., without any other compounds. The carbonaceous material has a BET specific surface area 28.9 m2/g, and a true density by the butanol method of 1.45 g/cm3; these values are within the claimed ranges of 0.5 m2/g to 100 m2/g and 1.35 g/cm3 (or 1.39 g/cm3) to 1.48 g/cm3, see e.g., Table 3, and para. [0020], [0028]. The palm shells of Comparative Example 1 are not explicitly disclosed as being from coconuts, but Imaji teaches palm coconut shells are preferable because coconut is a raw form of food and as a result is generated as a biomass waste in large amounts, hence the shells area 
Imaji does not teach the true density determined by the helium method for any of the samples described above (i.e., in Table 3). However, Ono teaches carbon negative electrodes used in alkali (i.e., Li, Na) ion batteries (see e.g., para. [0120]) should have a ratio of true density, by helium gas, ρH to a true density, by butanol ρB, i.e., ρH/ρB, in the range of 1.05 to 1.25 to improve the charging capacity (of the alkali metal, lithium or sodium) and to further reduce irreversible capacity, see e.g., para. [0059]-[0064], and [0175]-[0176]. The ρH/ρB ratio of Ono and the ρB value of Imaji can be used to back calculate the desired true density, by helium gas, ρH necessary to achieve improved charging capacity and reduced irreversible capacity. Example 1 of Imaji has ρB of 1.48 g/cm3, while Ono teaches ρH/ρB of 1.13 (Ex. 1, Table 1). Thus, ρH = 1.13*1.48 g/cm3 = 1.67 g/cm3. As another example, Comparative Example 1 of Imaji had ρB of 1.45 g/cm3, while Ono teaches ρH/ρB of 1.13 (Ex. 1, Table 1). Thus, ρH = 1.13*1.45 g/cm3 = 1.64 g/cm3. It would be obvious to one having ordinary skill in the art the true density, by helium, ρH of Imaji was 1.67 g/cm3 to achieve improved charging capacity and reduced irreversible capacity. The true density by helium resulting from the modification of Imaji 3, or 1.64 g/cm3) falls within the claimed range (1.35 g/cm3 – 2.20 g/cm3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further regarding claim 1, Imaji teaches the average particle diameter of the carbonaceous material is from 3 µm to 30 µm, or 5 µm to 15 µm to prevent an increase in irreversible capacity, ensure the diffusion free path of lithium ions in the particle is short which ensures rapid charge/discharge, and to reduce the coating thickness, thereby improving input/output characteristics, see e.g., para. [0104], Example 4 in Table 5 is 10.8 micrometers; Comparative Example 1 is 13.3 μm. It would be obvious to one having ordinary skill in the art the samples of Imaji include an average particles size within the claimed range to prevent an increase in irreversible capacity, ensure the diffusion free path of lithium ions in the particle is short which ensures rapid charge/discharge, and to reduce the coating thickness, thereby improving input/output characteristics. The ranges disclosed by Imaji overlap with that claimed or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or 
Regarding Claim 3, Imaji teaches a ratio H/C of hydrogen atoms to carbon atoms determined by elemental analysis is 0.05 or less, see e.g., paras. [0043], [0175], and Examples in Table 5.
Regarding Claim 6, Imaji teaches the d002 value of the carbonaceous material is from 0.376 nm to 0.389 nm, i.e., 0.380 nm to 0.400 nm, see e.g., paras. [0034], [0043], Table 3. The d002 value of Imaji falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imaji et al. and Ono, in view of Yamamoto et al. (US 2011/0135990), hereinafter Yamamoto (of record).
Regarding Claim 3, Imaji teaches various samples with an H/C ratio of 0.05 or less (i.e., 0.02, see e.g., tables), but does not teach the H/C ratio of Comparative Example 1 (Table 3), described under the rejection of claim 1. However, Yamamoto teaches the atomic ratio of hydrogen atoms to carbon atoms is 0.05 or less, i.e., 0.2 or less, see e.g., paras. [0048], in order to improve the charge-discharge capacity of the battery. It would be obvious to one having ordinary skill in the art the H/C ratio of Comparative Example 1 of Imaji is 0.05 or less to improve the charge-discharge capacity of the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729